[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                              FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                               ________________________ ELEVENTH CIRCUIT
                                                                  APR 14, 2011
                                     No. 10-11998                  JOHN LEY
                                 Non-Argument Calendar               CLERK
                               ________________________

                             D.C. Docket No. 0:09-cv-60648-UU

PERRY WHITE,

lllllllllllllllllllll                                     Plaintiff-Appellant,

EVELYN JACKSON, et al.,

lllllllllllllllllllll                                     Plaintiffs,

                                         versus

UNITED STATES OF AMERICA,
including the United States Office of
Personnel Management, et al., along
with and including
d.b.a. United States Postal Service,
FEDERAL EMPLOYEES GROUP LIFE
INSURANCE COMPANY,
METROPOLITAN (METLIFE) LIFE INSURANCE COMPANY,

lllllllllllllllllllll                                     Defendants-Appellees.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (April 14, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Perry White appeals pro se the dismissal of his complaint to recover, as a

purported beneficiary, the proceeds of a life insurance policy that had been issued

to his brother. White argues that he was entitled to a default judgment against the

United States, the Federal Employees Group Life Insurance Company, and

Metropolitan Life Insurance Company because they failed to respond timely to

White’s complaint or to request timely an extension of time to respond. The

district court denied White’s motion on the ground that the defendants had timely

responded to the complaint, and the district court later dismissed White’s

complaint with prejudice. We affirm.

      The district court did not abuse its discretion by refusing to enter a default

judgment against Metropolitan Life. Metropolitan Life never was in default.

White served Metropolitan Life with the summons and complaint on May 26,

2009, and Metropolitan Life responded by timely filing a motion to strike on June

                                          2
9, 2009. See Fed. R. Civ. P. 12(a)(1)(A)(i). The district court later granted a stay

and, after lifting the stay on February 3, 2010, granted Metropolitan Life until

February 16, 2010, to respond to the complaint, see Fed. R. Civ. P. 12(a)(4). The

district court later granted a motion to extend the time to respond until February

24, 2010, see Fed. R. Civ. P. 6(b)(1)(A). Metropolitan Life filed an answer to

White’s complaint on February 24, 2010.

      The district court also did not abuse its discretion by refusing to enter a

default judgment against the United States. White failed to “establish a claim or

right to relief” against the United States. Fed. R. Civ. P. 55(d). The district court

ruled that White could not “maintain his claim against the United States under the

limited waiver of sovereign immunity found in [the] [Federal Employees’ Group

Life Insurance Act],” 5 U.S.C. §§ 8701–16, and White did not challenge that

decision. Although the district court granted White leave to file an amended

complaint, White refused to do so.

      The dismissal of White’s complaint is AFFIRMED.




                                          3